DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-11, 17-25, 28, and 30 are cancelled. A complete action on the merits of pending claims 12-16, 26, 27, 29, 31, and 32 appears herein.

Response to Arguments
Applicant’s arguments, see Remarks, filed 04/19/2022, with respect to the rejection(s) of claim 12 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of WOLF et al. (US 2014/0088463 A1), in view of Greep (US 2018/0333195 A1), and further in view of Mitchell (US 2007/0179495 A1).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 12, 14-16, 29, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over WOLF et al. (hereinafter “Wolf”) (US 2014/0088463 A1), in view of Greep (US 2018/0333195 A1), and further in view of Mitchell (US 2007/0179495 A1).
Regarding claims 12 and 29, Wolf teaches
advancing a treatment element (Fig. 30A-D, Char. 802: treatment element) of an airway treatment device (Fig. 30A-D, Char. 800: device) into a nostril of the patient; (Fig. 30A-D) wherein the airway treatment device comprises a shaft. (Fig. 30A-D)
pressing a first treatment surface of the treatment element against mucosa lining the nasal airway in a first location in the internal nasal valve area (Fig. 30A-D) so the mucosa and the cartilage conform to a shape of the first treatment surface; (Fig. 30A-D; Page 25, Claims 1 and 16: Contacting a treatment element with at least one tissue with sufficient force to at least temporarily deform the at least one tissue at or near a nasal valve; the at least one tissue comprising mucosa and cartilage.)
delivering energy from the first treatment surface to reshape the cartilage in the first location; (Page 25, Claim 5)
pressing a treatment surface of the treatment element against the mucosa in a second location in the internal nasal valve area the mucosa and the cartilage conform to a shape of the second treatment surface; (One of ordinary skill in the art would recognize that the device can be repositioned within the airway and deliver energy to multiple locations as needed to ensure completeness of the procedure.) and 
delivering energy from the treatment surface to reshape the cartilage (Page 25, Claim 5)
Wolf, as applied to claims 12 and 29 above, does not explicitly teach rotating the treatment element in a plane perpendicular to a length of the airway treatment device; adjusting an inner shaft of the airway treatment device relative to an outer shaft of the airway treatment device, to adjust a length of the airway treatment device, wherein the outer shaft is fixedly attached to a handle of the airway treatment device; the treatment element comprises a second treatment surface, and the treatment surface used to contact and deliver energy to the tissue in the second location is the second treatment surface.
Greep, in an analogous device, teaches rotating a treatment element (Fig. 3A, 4, and 5, Char. 230: electrode tip) in a plane perpendicular to a length of the airway treatment device; (Page 4, Par. [0047]: electrode tip (230) is configured to rotate with distal section (260); Page 4, Par. [0048]: A user can rotate the distal section (260) to make dynamic adjustments to the angle of the electrode tip (230) during a procedure, according to the user’s preferences and/or patient needs.) adjusting an inner shaft of the airway treatment device (Fig. 3A, 4, and 5, Char. 228: extendable section) relative to an outer shaft of the airway treatment device, (Fig. 3A, 4, and 5, Char 222 and 254) to adjust a length of the airway treatment device, (Fig. 4-5 and Par. [0044]: extendable section (228) can selectively translate within hand piece (222)) wherein the outer shaft is fixedly attached to the handle, (Fig. 4-5) and wherein the treatment element is attached to a distal end of the inner shaft; (Fig. 4-5, Char. 230: electrode tip)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Wolf, as applied to claims 12 and 29 above, to incorporate the teachings of Greep and configure the device to include an outer shaft fixably attached to the handle and an inner shaft disposed within the outer shaft, wherein the treatment element is disposed at the distal end of the inner shaft, so that the inner shaft translates relative to the outer shaft to adjust a length of the device; and to include the steps of rotating the treatment element in a plane perpendicular to a length of the airway treatment device; and adjusting an inner shaft of the airway treatment device relative to an outer shaft of the airway treatment device, to adjust a length of the airway treatment device. Doing so would allow for better positioning of the treatment element at the treatment site, as the treatment element would then be capable of both being angled relative to the target tissue, as discussed in Greep (Page 4, Par. [0048]), as well as being moved deeper into the nostril/treatment site.
The combination of Wolf/Greep, as applied to claims 12 and 29 above, does not explicitly teach the treatment element comprises a second treatment surface, and that the treatment surface used to contact and deliver energy to the tissue in the second location is the second treatment surface.
Mitchell, in a similar field of endeavor, teaches a treatment element (Fig. 4A-4C, Char. 414: distal portion) comprising a first treatment surface (Fig. 4A-4C, Char. 431: first electrode surface area) and a second treatment surface. (Fig. 4A-4C, Char. 432: second electrode surface area)
Mitchell further teaches a user selects an effective electrode surface area that will be exposed for use in a first electrosurgical procedure, and select another effective electrode surface to be exposed for use in a second electrosurgical procedure, wherein the first and second electrosurgical procedures can comprise different operating parameters (Page 4, Par. [0048]; One of ordinary skill in the art would recognize that the first and second electrosurgical procedures can be performed in a first and second treatment location, at least in that different treatment locations will require different operating parameters. (Optimum operating conditions will vary depending on at least tissue thickness and composition))
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Wolf/Greep, as applied to claims 12 and 29 above, to incorporate the teachings of Mitchell, and configure the treatment element to comprise a second treatment surface, and to use the second treatment surface used to contact and deliver energy to the tissue in the second location. Doing so would be a simple substitution of one treatment element for another, and would allow for multiple treatment procedures to be performed using a single electrosurgical probe, as suggested in Mitchell. (Fig. 3-4C and Page 4, Par. [0048])
Regarding claims 14 and 16, the combination of Wolf/Greep/Mitchell, as applied to claim 29 above, teaches adjusting the inner shaft relative to the outer shaft comprises extending the inner shaft out of the outer shaft to increase the length of the airway treatment device, and retracting the inner shaft into the outer shaft to decrease the length of the airway treatment device. (Greep: Fig. 4-5 and Par. [0044]: extendable section (228) can selectively translate within hand piece (222) between a fully retracted position and a fully extended position – It is implicit that this limitation be present in the Wolf/Greep/Mitchell combination based on the rejection to claim 29 above.)
Regarding claims 15, the combination of Wolf/Greep/Mitchell, as applied to claim 29 above, teaches adjusting the inner shaft relative to the outer shaft comprises rotating the inner shaft. (Greep: Page 4, Par. [0047]: electrode tip (230) is configured to rotate with distal section (260); Page 4, Par. [0048]: A user can rotate the distal section (260) to make dynamic adjustments to the angle of the electrode tip (230) during a procedure, according to the user’s preferences and/or patient needs – It is implicit that this limitation be present in the Wolf/Greep/Mitchell combination based on the rejection to claim above.)
Regarding claims 31, the combination of Wolf/Greep/Mitchell, as applied to claims 12 and 29 above, teaches 
rotating the treatment element in the plane perpendicular to the length of the airway treatment device; (Greep: Page 4, Par. [0047]: electrode tip (230) is configured to rotate with distal section (260); Page 4, Par. [0048]: A user can rotate the distal section (260) to make dynamic adjustments to the angle of the electrode tip (230) during a procedure, according to the user’s preferences and/or patient needs – it is implicit that this feature be present in the Wolf/Greep/Mitchell combination based on the rejection to claim 12 above.)
pressing a treatment surface of the treatment element against mucosa lining the airway in a third location in the internal nasal valve area so the mucosa conforms to a shape of the treatment surface; (Fig. 30A-D; Page 25, Claims 1 and 16: Contacting a treatment element with at least one tissue with sufficient force to at least temporarily deform the at least one tissue at or near a nasal valve; the at least one tissue comprising mucosa and cartilage; One of ordinary skill in the art would recognize that the device can be repositioned within the airway and deliver energy to multiple locations as needed to ensure completeness of the procedure.) and 
delivering energy from the treatment surface to reshape cartilage below the mucosa in the third location. (Page 25, Claim 5; One of ordinary skill in the art would recognize that the device can be repositioned within the airway and deliver energy to multiple locations as needed to ensure completeness of the procedure; In the internal nasal valve area, cartilage is a deeper tissue layer than the mucosa.)
Mitchell further teaches the use of a third electrode surface area; (Page 8, Par. [0083]) and that a user selects an effective electrode surface area that will be exposed for use in a first electrosurgical procedure, and selects another effective electrode surface to be exposed for use in a second electrosurgical procedure, wherein the different electrosurgical procedures can comprise different operating parameters (Page 4, Par. [0048]; One of ordinary skill in the art would recognize that the multiple electrosurgical procedures can be performed in an equal number of treatment locations, at least in that different treatment locations will require different operating parameters. (Optimum operating conditions will vary depending on at least tissue thickness and composition))
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Wolf/Greep/Mitchell, as applied to claims 12 and 29, to further incorporate the teachings of Mitchell, and configure the treatment element to comprise a third treatment surface, and to use the third treatment surface used to contact and deliver energy to the tissue in the third location. Doing so would allow for an additional procedure to be performed using the same probe, as implied in Mitchell. (Page 4, Par. [0048], and Page 8, Par. [0083])
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over WOLF (US 2014/0088463 A1), in view of Greep (US 2018/0333195 A1), in view of Mitchell (US 2007/0179495 A1), as applied to claim 29 above, and further in view of Shin et al. (hereinafter “Shin”) (US 2018/0103940 A1).
Regarding claim 13, the combination of Wolf/Greep/Mitchell, as applied to claim 29 above, teaches adjusting an inner shaft relative to an outer shaft. (Greep: Fig. 4-5 and Par. [0044]: extendable section (228) can selectively translate within hand piece (222) – it is implicit that this feature be present in the Wolf/Greep/Mitchell combination based on the rejection to claim 29 above.)
The combination of Wolf/Greep/Mitchell, as applied to claim 29 above, does not explicitly teach loosening a fixation mechanism coupling the outer shaft to the inner shaft before adjusting the inner shaft relative to the outer shaft; and tightening the fixation mechanism after adjusting the inner shaft relative to the outer shaft.
Shin, in a similar field of endeavor, teaches loosening a fixation mechanism coupling an outer shaft (Fig. 9, Char. 1311: handle) to an inner shaft (Fig. 9, Char. 1331: first guide portion) before adjusting the outer shaft relative to the inner shaft; (Par. [0119]: First protrusion (1312b) is drawn out from the first fixing groove (1331a), allowing first handle (1311) to move along first guide portion (1331)) and tightening the fixation mechanism after adjusting the outer shaft relative to the inner shaft. (Par. [0119]: as the handle is moved, elastic body (1313) pulls the first pin (1312) into one of the fixing grooves (1331a), fixing the handle in place relative to the first guide portion.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Wolf/Greep/Mitchell, as applied to claim 29 above, to incorporate the teachings of a fixation mechanism used to control the movement of a translating shaft of Shin, and include a fixation mechanism coupled to the outer and inner shafts, such that the fixation mechanism is loosened before adjusting the position of the inner shaft relative to the outer shaft, and tightening the fixation mechanism after adjusting the inner shaft relative to the outer shaft. Doing so would minimize the risk of unintentional translation of the inner shaft during a procedure, thereby minimizing accidental damage to tissue outside of the target treatment zone.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over WOLF (US 2014/0088463 A1), in view of Greep (US 2018/0333195 A1), in view of Mitchell (US 2007/0179495 A1), as applied to claims 12 and 29 above, and further in view of Paul et al. (hereinafter “Paul”) (US 2012/0059255 A1).
Regarding claims 26, the combination of Wolf/Greep/Mitchell, as applied to claims 12 and 29 above, teaches delivering the energy from the first treatment surface comprises delivering radiofrequency energy (Wolf: Page 25, Claim 4) from a pair of non-penetrating bipolar radiofrequency energy electrodes arrayed on the first treatment surface. (Attached “Annotated Mitchell Fig 4B” below: first and second non-penetrating electrodes – it is implicit that this feature be present in the Wolf/Greep/Mitchell combination based on the rejection to claims 12 and 29 above.) 
	               
	          Annotated Mitchell Fig 4B:

    PNG
    media_image1.png
    408
    598
    media_image1.png
    Greyscale


The combination of Wolf/Greep/Mitchell, as applied to claims 12 and 29 above, does not explicitly teach the electrodes arrayed on the first treatment surface comprise multiple pairs of non-penetrating bipolar radiofrequency energy electrodes.
		Paul, in a similar field of endeavor, teaches an electrosurgical catheter (Fig. 1, Char. 14: catheter) comprising multiple pairs of non-penetrating bipolar radiofrequency energy electrodes (Fig. 11-12, Char. 92: electrode elements) arrayed on a first treatment surface. (Fig. 11-12, Char. 902: base)
		Paul further teaches that the electrode elements may be selectively energized in order to produce lesions of different shapes as desired by a user. (Page 2, Par. [0016])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Wolf/Greep/Mitchell, as applied to claims 12 and 29 above, to incorporate the teachings of Paul, and configure the first treatment surface to comprise multiple pairs of non-penetrating bipolar radiofrequency energy electrode elements, wherein the electrode elements are selectively energizable to produce lesions of different shapes as desired by a user. Doing so would grant the user greater control over the lesion size and shape produced during the procedure.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over WOLF (US 2014/0088463 A1), in view of Greep (US 2018/0333195 A1), in view of Quick (US 2004/0030334 A1), in view of Mitchell (US 2007/0179495 A1), as applied to claim 29 above, and further in view of Eggers et al. (hereinafter “Eggers”) (US 5,766,153).
Regarding claim 27, the combination of Wolf/Greep/Mitchell, as applied to claim 29 above, does not explicitly teach at least one of the first treatment surface or the second treatment surface is convex, and wherein at least one of the first treatment surface or the second treatment surface is concave.
Eggers, in a similar field of endeavor, teaches an electrosurgical probe comprising an electrode array formed over a contact surface, wherein the contact surface can be concave or convex according to the specific application of the electrosurgical probe. (Col. 9, Lines 58-65)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Wolf/Greep/Mitchell, as applied to claim 29 above, to incorporate the teachings of Eggers, and configure at least one of the first treatment surface or the second treatment surface to be convex, and configure at least one of the first treatment surface or the second treatment surface to be concave. Doing so would allow the treatment surface areas to better contact and conform to the tissue being treated.
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Wolf (US 2014/0088463 A1), in view of Greep (US 2018/0333195 A1), in view of Mitchell (US 2007/0179495 A1), in view of Paul (US 2012/0059255 A1) as applied to claim 26 above, and further in view of SAADAT (US 2015/0164571 A1).
Regarding claims 32, the combination of Wolf/Greep/Mitchell, as applied to claim 26 above, teaches delivering radiofrequency energy (Wolf: Page 25, Claim 4) from the second treatment surface. (Mitchell: Page 2, Par. [0037]: Generator (50) delivers and/or controls a supply of energy, such as RF energy; First and second electrode surface areas (431 and 432) would be configured to receive and output RF energy – it is implicit that this feature be present in the Wolf/Greep/Mitchell combination based on the rejection to claim 12 above.)
The combination of Wolf/Greep/Mitchell, as applied to claim 26 above, does not explicitly teach that the energy is delivered via multiple, penetrating bipolar radiofrequency energy electrode pairs arrayed on the second treatment surface.
SAADAT, in a similar field of endeavor, teaches the use of at least one pair of penetrating bipolar radiofrequency electrodes (Fig. 23B and 27, Char. 464: ablation needle) configured to limit ablation effects to the sub-mucosal space. (Pages 16-17, Par. [0188]: Each RF ablation needle 464 has a proximal electrically insulating coating 405, and a distal electrically insulating coating 404, forming RF electrode surface 403. Proximal insulator 405, and distal insulator 404 are configured for limiting the ablation effects to the sub-mucosal space.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Wolf/Greep/Mitchell, as applied to claim 26 above, to incorporate the teachings of SAADAT, and configure the second treatment portion to comprise the at least one pair of ablation needles (464) of SAADAT. Doing so would allow a user to limit the ablation effects to the sub-mucosal space as desired, as discussed in SAADAT (Pages 16-17, Par. [0188]), protecting the surrounding tissue.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SHEA BORSCH whose telephone number is (571)272-5681. The examiner can normally be reached Monday-Thursday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 5712724764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        




/N.S.B./             Examiner, Art Unit 3794